Citation Nr: 1009554	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  06-10 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to service connection for diabetes mellitus 
due to exposure to Agent Orange.

3.  Entitlement to service connection for prostate cancer due 
to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Monte Phillips, Esquire


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1961 to January 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2003, November 2004 and 
December 2005 rating decisions by the St. Louis Missouri, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The Board notes that additional evidence has been received 
since transfer of the claims file to the Board; however, 
waiver of review by the agency of the original jurisdiction 
is unnecessary as the claims, in relevant part, are being 
remanded for additional development.

The Veteran initially requested a hearing before a Veterans 
Law Judge but withdrew that request in a January 2009 
correspondence.  Under these circumstances, the regulations 
consider the hearing request to have been withdrawn.  
38 C.F.R. §§ 20.702(e), 20.704(e) (2009).  

The issues of entitlement to service connection for diabetes 
mellitus and prostate cancer are addressed in the REMAND 
portion of the decision below and are REMANDED to the 
Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the Veteran's appeal has been obtained.

2.  The evidence of record shows that the Veteran's PTSD 
symptoms include irritability, intermittent panic attacks, 
depression, obsessive compulsive behaviors, nightmares, 
flashbacks, avoidance, mild memory loss, and some anti-social 
behavior, with mild social and occupational impairment.
CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.321, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)
        
With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

A letter sent in November 2005, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Veteran was notified of the evidence that was 
needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information 
and evidence the Veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was his 
responsibility to provide VA with any evidence pertaining to 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

The Board observes that 38 C.F.R. § 3.159 (VA's regulation 
concerning VA assistance in developing claims) was revised 
during the pendency of this appeal.  These revisions became 
effective as of May 30, 2008; and several portions of the 
revisions are pertinent to the case at hand.  See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application.  The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice.  Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement ("NOD") or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 

With respect to VA's duty to assist, the Veteran's service 
treatment records, and VA and private medical records have 
been obtained and associated with the claims file.  The 
Veteran was afforded examinations in August 2004, December 
2005, May 2007, and October 2009.  38 C.F.R. § 3.159(c)(4) 
(2009).  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As set forth in greater detail below, the Board 
finds that collectively the VA examinations obtained in this 
case are adequate as such are predicated on a review of the 
claims folder and medical records contained therein; contain 
a description of the history of the disability at issue; and 
document and consider the Veteran's complaints and symptoms.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) 
(2009).  Thus, the Board finds that there is no indication in 
the record that any additional evidence relevant to the issue 
to be decided herein is available and not part of the claims 
file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Increased Rating for PTSD

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).
Historically, in a September 2004 rating decision, the RO 
granted service connection for PTSD with a 30 percent 
disability evaluation from June 15, 2001, the date of receipt 
of the Veteran's claim for benefits.  The 30 percent rating 
is currently in effect.

The regulations for mental disorders are found in 38 C.F.R. 
§§ 4.125-4.130.  The Veteran's PTSD has been evaluated under 
Diagnostic Code 9411.  Psychiatric disabilities evaluated 
under Diagnostic Code 9411 are rated according to the General 
Rating Formula for Mental Disorders.

The rating criteria provides a 30 percent rating for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 38 C.F.R. §§ 4.125-4.130.

The Board further notes that a Global Assessment of 
Functioning (GAF) rating is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994). The 
Board notes that an examiner's classification of the level of 
psychiatric impairment, by a GAF score, is to be considered 
but is not determinative of the percentage rating to be 
assigned. VAOPGCPREC 10-95.

GAF scores ranging between 61 and 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Score ranging from 41 to 50 signifies serious 
symptoms, for example suicidal ideation, severe obsessional 
rituals, and frequent shoplifting; or any serious impairment 
in social, occupational, or school functioning, for example 
having no friends and being unable to keep a job.  See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption 
of the DSM-IV, for rating purposes]. 

In this case, the Veteran contends that his PTSD symptoms are 
more severe than contemplated by the current 30 percent 
disability rating.  He has reported symptoms of PTSD 
including nightmares, avoidance of stimulus, irritability, 
depression, obsessive compulsive behaviors, memory 
impairment, and anti-social behaviors.  The Veteran reported 
that he retired in 1999 due to heart problems. 

In August 2004, the Veteran was afforded a VA psychiatric 
examination.  The Veteran reported symptoms including 
intermittent nightmares regarding his stressors in service, 
occasional depressed moods, and anti-social behavior, 
including avoidance of crowds.  The examiner noted evidence 
of obsessive compulsive behavior such as repeatedly checking 
doors, picking up any type of dust or dirt off the floor, and 
cleaning entire areas of his neighborhood for trash.  The 
examiner noted a decrease in such symptoms with use of 
medication.  The Veteran's appetite was fair and sleep had 
improved with medication.  The Veteran reported holding 
approximately 40 different jobs since service discharge.  He 
reported that he was never satisfied and was always looking 
for better opportunities.  He reported his last employment 
was in 1999, but he had to quit due to health problems, 
specifically heart bypass surgery in 1999.  The Veteran 
reported being married twice and noted having three children 
with whom he maintained a relationship.  The Veteran stated 
that he lived with his wife and spent his days working as a 
volunteer with the Missouri Veteran's Commission.  He also 
spent time hanging out at a local coffee shop, and went for 
daily walks.  

Mental status examination findings showed the Veteran was 
well groomed, cooperative, and agreeable.  His speech was 
clear.  Affect and mood were appropriate, and insight and 
judgement were good.  The Veteran scored a 28 out of 30 on a 
Folstein mini-mental examination and the examiner noted that 
a score of 23 or less would indicate the need for further 
assessment.  The Veteran's orientation was normal and he had 
no difficulty with immediate recall, but could only recall 
two of the three words on delayed recall.  On the attention 
and calculation portion of the examination, the Veteran was 
unable to complete serial 7's nor was able to spell the word 
"world" backwards without mistake.  The examiner noted no 
abnormal mental trends involving delusions or hallucinations, 
and no present thoughts of homicide or suicide.  The 
Veteran's GAF score was 62.

In a September 2004 psychiatric treatment record, the Veteran 
reported similar PTSD symptoms as the prior August 2008 
examination report.  Additionally, he noted an exaggerated 
startle response when hearing loud noises or when people came 
up behind him.  He also noted irritability and being easily 
angered by others.  Mental status findings showed normal 
findings.  Affect was noted to be appropriate and mood was 
depressed.  The examiner's assessment was chronic PTSD, 
severe and recurrent major depressive disorder, with mood 
congruent psychotic features and obsessive compulsive 
disorder.  The Veteran's GAF score was 50.

An October 2005 psychiatric treatment record showed a 
diagnosis of PTSD with obsessive compulsive disorder and 
major depressive disorder with a GAF score of 70.  

In December 2005, the Veteran was afforded a VA psychiatric 
examination.  The Veteran reported unprovoked panic attacks 
three to four times per week, irritability, inability to 
handle stress, memory loss, decreased sleep (2 to 3 hours per 
night), nightmares, continuously checking door knobs at 
night, flashbacks, and avoidance of stimulus.  The Veteran 
reported contemplating suicide if he gets to the point that 
he can no longer take care of himself.  The Veteran reported 
that he felt close to his wife and that on a typical day he 
gets up at 5:00 am, did the household chores and yard work 
(but stated that he didn't like to do yard work because he 
had problems with getting dirty), and he did volunteer work 
at the Missouri Veteran's Commission.  The Veteran reported 
that he enjoyed walking but didn't have any hobbies 
otherwise.  Mental status findings showed affect was neutral 
and mood was congruent.  The examiner remarked that the 
Veteran appeared calm and composed, speech was soft and 
pressured, but clear, coherent, logical and goal directed.  
The Veteran denied any active suicidal or homicidal thoughts.  
He denied any auditory or visual hallucinations and admitted 
to primary ideations to some degree.  The examiner noted that 
he was alert and oriented, but did poorly on serial 7's and 
was slow, though accurate, on serial 3's.  Insight and 
judgment were fair.  The Veteran's GAF score was estimated to 
be between 55 and 58.  The examiner remarked that the most 
bothersome symptoms to the Veteran were symptoms of obsessive 
compulsive behavior and irritability.  The examiner found the 
Veteran to be competent and advised him to seek a neurologist 
regarding memory problems.  [The Board notes that there is no 
evidence of a neurology consult or follow-up, or any evidence 
of scheduled neurology treatment in the claims file.]

VA psychiatric treatment records from 2005 to 2006 show 
continued treatment for PTSD symptoms with similar complaints 
and findings as noted in prior examinations.  GAF scores 
ranged from 60 to 70 and a January 2006 record indicated that 
the Veteran's daughter had cut off contact with him, although 
further discussion was not provided.

A May 2007 VA psychiatric examination showed continued 
symptoms and problems relating to PTSD, as noted above.  The 
Veteran reported that he dreamt of service-related events 
more regularly, almost nightly.  The Veteran reported no 
problems in his seventeen year marriage, but did note that he 
had not been in contact with his eldest daughter.  The 
Veteran reported doing volunteer work which required him to 
interact with Veterans daily, helping with chores, errands 
and shopping with his wife.  He reported attending church on 
a regular basis and spending time at a local coffee shop.  
However, he expressed that he did not have any close friends, 
with the exception of a long time friend he recently 
reconnected with.  Mental status examination findings were 
normal.  Mood and affect were appropriate and congruent.  The 
examiner noted that the Veteran appeared to be in good 
spirits, and he was pleasant and talkative.  A Folstein mini 
examination showed a score of 27 out of 30.  The Veteran's 
orientation was good and he had no difficulty with immediate 
recall, but on delayed recall, he could not remember any of 
the three words he had been asked to remember.  The Veteran 
also noted some memory difficulties at the time.  The Veteran 
was unable to complete serial 7's but did spell the word 
"world" backwards correctly.  There was no notation of 
language problems, abnormal mental trends, delusions or 
hallucinations.  The Veteran denied suicidal or homicidal 
ideation.  The Veteran's diagnosis was PTSD with obsessive 
compulsive disorder (OCD) with a GAF score of 65.  

VA treatment records from 2006 to 2009 show continued 
treatment for PTSD with depression and OCD and GAF scores 
ranging from 60 to 70.

On VA examination in October 2009, the Veteran reported 
similar symptoms as noted above including depression (rated 5 
on a 0 to 10 scale) which he experienced for one hour daily, 
and short-lived but intense panic attacks triggered by 
reminders of service.  The examiner noted no symptoms 
consistent with mania/hypomania, panic disorder, social 
phobia, OCD, hallucinations, delusions, or suicidal/homicidal 
ideation.  Family relationships were as described in the 
prior examination report.  Appearance and attitude were 
appropriate.  Affect and mood were normal/good.  Orientation, 
thought process, and judgment were normal.  Insight consisted 
of the  Veteran understanding that he had a problem.  The 
examiner noted mildly impaired immediate memory due to mild 
inattention.  The examiner noted the Veteran's avoidance of 
thoughts, feelings or conversations associated with trauma, 
markedly diminished interest or participation in significant 
activities, feelings of detachment or estrangement from 
others, and a restricted range of affect.  The Veteran 
reported difficulty sleeping, irritability or outbursts of 
anger, difficulty concentrating, hypervigilance, and an 
exaggerated startle response.  The examiner noted that the 
Veteran continued to experience symptoms of PTSD, but 
medications assisted in management of such symptoms.  He 
noted that the Veteran was able to be in public, but 
continued to avoid crowds.  He determined that the Veteran's 
symptoms were mild and assigned a GAF range score of 61 to 
70.  Additionally, he stated that the Veteran's symptoms were 
likely at their lowest level and had been holding steady at 
this range for some time.  As such, he opined that 
substantial improvement was unlikely.  He noted no occasional 
decrease in work efficiency or inability to perform 
occupational tasks; no total occupational and social 
impairment; and no deficiencies in judgment, thinking, family 
relationship, work, or mood.  He did note that the Veteran's 
PTSD symptoms were mild and caused a slight decrease in work 
efficiency and ability to perform tasks only during periods 
of significant stress.

With respect to the criteria for the 50 percent level, as has 
been discussed in the law and regulations section above the 
Board looks to the record for symptoms such as flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short-and long- 
term memory (e.g. retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing effective work and social 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411. 

The evidence of record shows that the Veteran's affect was 
generally normal and congruent, though the range was somewhat 
restricted during the most recent VA examination.  The 
Veteran's mood was generally depressed and the evidence shows 
a diagnosis of major depressive disorder.  Speech was normal.  
Thinking, judgment and insight were normal and unimpaired.  
Orientation and memory were good, with the exception of mild 
short-term memory impairment noted by the October 2009 VA 
examiner who related the memory loss to mild inattentiveness.  
Additionally, the evidence of record largely shows no 
evidence of abnormal mental trends such as hallucinations, 
delusions, or suicidal or homicidal ideations or thoughts. 

The evidence shows reports of daily unprovoked and stress-
related panic attacks; however, the 2009 VA examiner noted no 
symptoms consistent with mania/hypomania, panic disorder, 
social phobia, OCD, hallucinations, delusions, or suicidal 
ideation.  Treatment records show a diagnosis of OCD which 
causes the Veteran to frequently check locks and door knobs, 
but evidence does not show interference with daily living 
activities.  In this regard, the Veteran reported that he was 
able to perform yard work, chores, and run errands with his 
wife.  Additionally, the most recent VA examination noted no 
evidence of OCD.  With regard to stress, the October 2009 
examiner noted that the Veteran's PTSD symptoms were 
heightened with stress, but that otherwise, he had no 
occupational or social impairment and his PTSD symptoms were 
mild in nature.

Socially, the evidence shows that the Veteran has a close 
relationship with his wife and children, with the exception 
of one daughter (for reasons unstated).  The Veteran is able 
to be in public (though he avoids crowds), performs errands 
with his wife, volunteers regularly at the Missouri Veteran's 
Commission, and spends time socializing at a local coffee 
shop.  Although the Veteran claims to have only one friend, 
the evidence shows only mild social impairment, at worst.  
Occupationally, the 2009 VA examiner noted that the Veteran's 
symptoms of PTSD were mild in nature and may only cause 
slight decreased work efficiency and productivity during 
periods of significant stress.  The evidence of record showed 
that the Veteran was able to perform daily living activities, 
such as chores around the house and yard work.  There was no 
evidence of total occupational or social impairment.

The Veteran's GAF scores ranged from 50 to 70.  Although GAF 
scores are important in evaluating mental disorders, the 
Board must consider all the pertinent evidence of record and 
set forth a decision based on the totality of the evidence in 
accordance with all applicable legal criteria.  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995).  Accordingly, an 
examiner's classification of the level of psychiatric 
impairment, by word or by a GAF score, is to be considered 
but is not determinative of the percentage VA disability 
rating to be assigned; the percentage evaluation is to be 
based on all the evidence that bears on occupational and 
social impairment.  Id.; see also 38 C.F.R. § 4.126; 
VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).  In this case, 
the Board finds the currently assigned GAF scores are 
indicative of mild impairment, which is consistent with the 
Veteran's assigned 30 percent disability rating.

Therefore, the above-cited evidence indicates most if not all 
of the criteria necessary for a higher rating are not met.  
Although there is some evidence of disturbances of mood, and 
difficulty maintaining effective work and social 
relationships, the remaining criteria are not met.  The 
Veteran's primary symptoms with respect to his service-
connected PTSD are difficulty sleeping, nightmares, 
irritability, mild memory loss, anxiety (OCD) and depression, 
which, as detailed in the law and regulations portion above, 
fits precisely into the criteria for a 30 percent rating and 
conforms to the October 2009 VA examiner's description of the 
Veteran's PTSD symptoms as "mild."

In short, the evidence does not support a conclusion that 
psychiatric pathology which is consistent with the assignment 
of 50 percent disability rating exists or is approximated.

The evidence of record similarly does not indicate that the 
Veteran meets the criteria for a 70 percent disability 
rating.  Specifically, in the examination reports noted 
above, the Veteran denied suicidal thoughts and, although 
there is evidence of OCD, there is no evidence of obsessional 
rituals which interfere with routine activities.  Nor is 
there evidence of illogical, obscure or irrelevant speech or 
near-continuous panic or depression causing social or 
occupational impairment.  There is no evidence of spatial 
disorientation or impaired impulse control, and the evidence 
shows the Veteran maintains his personal appearance and 
hygiene.  Therefore, the evidence of record does not support 
a conclusion that the Veteran has met the criteria for a 70 
percent disability rating under 38 C.F.R. § 4.130.

The record also indicates that the Veteran has not suffered 
total occupational and social impairment as would be required 
for the 100 percent disability rating.  There is no evidence 
of gross impairment in thought processes and communication, 
persistent delusions or hallucinations, or grossly 
inappropriate behavior.  Nor is there a persistent danger of 
the Veteran hurting himself or others; a disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name; or inability to perform activities of 
daily living.  In fact, the 2009 VA examiner specifically 
found that the Veteran's PTSD symptoms did not cause total 
social or occupational impairment.  Therefore, the evidence 
of record does not support a conclusion that the Veteran has 
met the criteria for a 100 percent disability rating under 38 
C.F.R. § 4.130.

The Board's inquiry is not necessarily strictly limited to 
the criteria found in the VA rating schedule.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth 
in the rating formula for mental disorders do not constitute 
an exhaustive list of symptoms, but rather are examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating].  However, the Board has 
not identified any other aspects of the Veteran's service-
connected PTSD which would enable it to conclude that the 
criteria for a higher rating have been approximated, and the 
Veteran and his representative have pointed to no such 
pathology.

Accordingly, the Board concludes that the Veteran's appeal 
for an increased evaluation, in excess of 30 percent, must be 
denied.

The Board has considered whether assignment of "staged 
ratings" is appropriate for the service-connected PTSD.  See 
Fenderson, supra.

In this case, the medical evidence of record appears to 
support the proposition that the Veteran's service-connected 
PTSD has not changed appreciably since the Veteran filed his 
claim.  There are no medical findings and no other evidence 
which would allow for the assignment of an increased 
disability rating at any time during the period of time here 
under consideration.  Based on the record, the Board finds 
that the 30 percent disability rating was properly assigned 
for the entire appeal period.  Staged ratings are therefore 
not appropriate.  See Hart, supra.

In reviewing the Veteran's claim for a higher rating for 
PTSD, the Board has also considered whether the Veteran is 
entitled to a greater level of compensation on an 
extraschedular basis.  38 C.F.R. § 3.321(b)(1).  In this 
regard, the evidence does not reflect that his PTSD acting 
alone caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation) 
or required frequent periods of hospitalization such that the 
application of the regular schedular standards is rendered 
impracticable.  Hence, the Board concludes the criteria for 
submission for extra-schedular consideration pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. Peake, 22 
Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 
(1996).  

In reaching the above conclusion, the Board has not 
overlooked the Veteran's contentions.  The Board also finds 
that the Veteran is credible to report on what he sees and 
feels, and others are credible to report on what they can 
see.  Nonetheless, the Board finds more credible the opinions 
provided by the VA examiners than these lay assertions 
regarding the severity of his PTSD.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) [ noting that VA 
must give "due consideration" to "all pertinent medical and 
lay evidence" in evaluating a claim for disability benefit]; 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) 
[finding that a veteran is competent to attest to his 
observations of his disorder]; Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) [discussing that lay evidence is 
one type of evidence that must be considered]; but see Colvin 
v. Derwinski 1 Vet. App. 171, 175 (1991) [noting that VA may 
only consider independent medical evidence to support its 
findings and is not permitted to base decisions on its own 
unsubstantiated medical conclusions].

In reaching the above conclusion, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
Veteran's claim for an increased rating for PTSD, the 
doctrine is not for application.  See also, e.g., Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An increased evaluation for PTSD, currently evaluated as 30 
percent disabling, is denied.


REMAND

Although further delay is regrettable, additional development 
is necessary to adjudicate the Veteran's remaining claims on 
appeal.

The Veteran contends that he is entitled to service 
connection for prostate cancer and diabetes mellitus due to 
Agent Orange exposure while serving in the Republic of 
Vietnam during active service.  Specifically, he reported 
that he served as a plane captain assigned to the Air 
Development Squadron Four (VX-4) at the U.S. Naval Air 
Station in Point Mugu, California from October 1964 to 
January 1966.  He stated that from approximately October 1964 
to February 1965, his squadron (VX-4) served on board the USS 
Ranger, off the coast of Vietnam.  He reported that while 
aboard the USS Ranger, he flew inland to Vietnam on various 
missions, set foot in Vietnam, and was thus exposed to Agent 
Orange.  

The Board notes the Veteran submitted lay evidence to support 
his contentions.  In this regard, he submitted a letter 
postmarked March 1965 in which he wrote that he had just 
returned from Tay Ninh Base, south of Saigon.  In the letter, 
he stated that one of the VX-4 aircraft needed repair so he 
rode over on a chopper to perform the repair.  He stated that 
he had not slept for 24 hours,  had left Da Nang Air Force 
Base the night before, got to Tay Ninh Base at dawn, and then 
headed back to the ship afterward.  He stated that he would 
send some pictures he took when he got back to VX-4 base.  
Inside the letter, were three photos reportedly taken by the 
Veteran.  Of note, one picture was of the Tay Ninh 
International Airport in Vietnam.  The location of the other 
two photos was unclear.  The Veteran also submitted a lay 
statement, from a long lost friend and fellow serviceman, who 
reported that he saw and interacted with the Veteran while 
stationed aboard the USS Ranger in 1965.  Service records 
confirm that the Veteran's friend, C.R., was stationed aboard 
the USS Ranger from November 1964 to December 1964, but there 
was no evidence of service in 1965.  See July 2009 record 
request response.

The Veteran's service records show no evidence of service in 
Vietnam; however, the Veteran's form DD 214 shows seven 
months and twenty days of foreign and/or sea service, without 
clarification or explanation.  Additionally, the DD 214 shows 
that no service medals were received.  Service treatment 
records show evidence of treatment in Point Mugu, California 
from the time of service entrance to discharge.  Personnel 
records show the Veteran was assigned to the VX-4 squadron 
from July 1964 to January 1966 and that he served as a plane 
captain.  

The Board acknowledges numerous attempts made by the RO to 
locate evidence that the Veteran served in Vietnam and was 
exposed to herbicides.  Specifically, the RO requested the 
Veteran's treatment records from Da Nang hospital and records 
of service in Vietnam from 1964 to 1965, and also attempted 
to obtain USS Ranger ship deck logs in order to determine 
whether the Veteran served aboard the ship.  Each of these 
requests yielded negative results for evidence of the 
Veteran's service in Vietnam; however, in a March 2004 
response from that National Archives and Records 
Administration, the RO was informed that it was extremely 
rare for the deck logs of large ships (such as the USS 
Ranger) to contain records of the names of crewmen who left 
the ship.  Additionally, the response stated that 
documentation of the activities of non-ship units, such as 
VX-4, is also rare because the unit itself did not create 
logs and the aircraft carrier logs did not generally record 
the activities of units stationed on the ship, but not part 
of the ship company.  The RO was advised to make further 
requests to the U.S. Armed Services Center for Unit Records 
Research (USASCURR) (now known as the U.S. Army and Joint 
Services Records Research Center (JSRRC).  The Board notes 
that the RO made additional requests for evidence of the 
Veteran's service in Vietnam, without result; however, there 
is no evidence that the RO directed these requests to the 
JSRRC as advised in the March 2004 response letter.  As noted 
above, the RO did uncover the dates of service aboard the USS 
Ranger for the Veteran's friend, C. R., from November 1964 to 
December 1964.  

Based on the evidence or record, the Board finds that 
additional development is needed with regard to the Veteran's 
claims.  The question at issue remains whether the Veteran 
had duty in the waters offshore the Republic of Vietnam or 
in-country.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) 
(2009); see also Haas v. Peake, 525 F.3d 1168, 1187-94 (Fed. 
Cir. 2008) (upholding VA's regulation and interpretation 
thereof regarding service in Vietnam).  The Veteran contends 
he served aboard the USS Ranger in 1965.  The Veteran's 
friend, C.R., submitted a lay statement to corroborate this 
fact.  Specifically, C.R. reported that he saw the Veteran 
aboard the USS Ranger.  However, C.R.'s contention is 
unsupported by evidence showing that he was aboard the USS 
Ranger in 1965, rather than in 1964.  Remarkably, the Board 
notes that the Veteran's service treatment records show a gap 
in treatment at Point Mugu, California between November 19, 
1964 and January 11, 1965 which corresponds with C.R.'s 
period of service aboard the USS Ranger.  This evidence 
indicates that the Veteran may have been aboard the USS 
Ranger at that time and provides support for the contention 
that C.R. saw him aboard the ship.  Evidence shows the USS 
Ranger was stationed in Subic Bay, Philippines and later in 
Yokosuka, Japan in 1964.  Thus, there is no evidence that the 
USS Ranger was located in the waters offshore of Vietnam at 
the time.  However, as the RO has not contacted JSRRC to 
determine whether the Veteran and/or his squadron were 
stationed aboard the USS Ranger or in-country at any point 
during active duty, this claim must be developed further.  

At this time, the Board notes the Veteran's contention that 
he was aboard the USS Coral Sea between 1964 and 1965.  See 
May 2005 lay statement.  Although the service records do not 
specifically support this contention, the Board notes another 
lack of documentation, or gap, in the service treatment 
records from March 1964 through October 1964 and from 
February 1965 and March 1965.  These gaps in the record are 
strikingly similar to the prior noted lack of documentation 
from November 1964 to January 1965.  Additionally, the Board 
considers the post-marked March 1965 letter stating that the 
Veteran was in Vietnam and aboard a ship (unspecified) and 
the date of the letter falls precisely within a gap in the 
service treatment records, from February 1965 to March 1965.  
Furthermore, the Board notes that the RO has not attempted to 
obtain records regarding service aboard the USS Coral Sea.  
Evidence suggests that the USS Coral Sea launched flight 
attacks on North Vietnam during 1965, yet the precise 
location of the ship is unclear.  Thus additional development 
must be conducted to determine whether the Veteran and/or his 
squadron were aboard the USS Coral Sea during active service, 
where the ship was located at that time, and whether the 
Veteran and/or his squadron were stationed in the waters 
offshore of Vietnam or in-country.  

Additionally, the Board notes that the Veteran has indicated 
being aboard the USS Midway and USS Constellation during 
service.  There is evidence that these ships also launched 
flight attacks during the war, although the precise location 
of these ships too is unclear, thus the RO must attempt to 
locate evidence of the Veteran's and/or his squadron's 
presence aboard these ships, as well as in Vietnam for 
Veteran's entire period of service.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran is hereby notified that if 
he has any treatment records from his 
period of active duty to specifically 
include the period from March 1964 to 
March 1965, he is encouraged to submit 
them to VA.

2.  The RO should contact the appropriate 
service department source and request that 
the Veteran's complete service treatment 
records from his period of active duty, to 
specifically include the period from March 
1964 to March 1965, be furnished.  If no 
such records are available, or there is no 
evidence of treatment during that time, 
documentation of such should be noted in 
the claims folder.

3.  The RO must attempt to locate service 
records regarding the Air Development 
Squadron Four (VX-4).  Specifically, the 
RO should contact the JSRRC or the 
appropriate records custodian to inquire 
whether the Veteran and/or his squadron 
(VX-4) served in-country or performed 
missions in the Republic of Vietnam, 
during the Veteran's period of active 
service.  At this time, the RO should also 
request evidence that the Veteran and/or 
his squadron were stationed aboard the USS 
Ranger, USS Coral Sea, USS Constellation, 
and USS Midway during the Veteran's period 
of active service, to include the precise 
location of these ships during any period 
that the Veteran and/or his squadron were 
aboard.  If no records are found, it 
should be so stated.

4.  The RO should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If the issues remain 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case as to the issues on 
appeal, and afforded a reasonable period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


